Hunt, C.J.
(dissenting) — I respectfully dissent from the majority’s decision reversing termination of C.E.’s parental rights and remanding to the trial court for appointment of a fifth attorney.
I. Right to Counsel
I disagree with the majority’s suggestion that waiver of the statutory right to counsel in parental termination cases *339is similar to waiver of the constitutional right to counsel in criminal cases.
In determining whether a procedure adequately protects due process rights, the court analyzes three elements: (1) the private interest at stake, (2) the risk that the procedure used will result in error and the probable value of additional or substitute procedural safeguards, and (3) the government’s interest in the procedure used and the fiscal or administrative burden, if any, if additional safeguards were provided.
In re Dependency of A.G., 93 Wn. App. 268, 278-79, 968 P.2d 424 (1998).
Based on the record here, I would hold that (1) by his own dilatory conduct, C.E. waived his right to be represented by counsel during the termination hearing; and (2) the risk of error in proceeding without counsel was negligible, especially as compared to the government’s, and the children’s, interest in avoiding undue delay in terminating C.E.’s parental rights, prerequisite to the children’s placement in a permanent home.
II. Waiver of Right to Counsel
Although the right to counsel is a preciously guarded right, it is not absolute. As the majority notes, neither RCW 13.34.090 nor the Washington Constitution has been interpreted to require a party’s representation by counsel when that party has repeatedly used appointment of counsel as a means to delay the proceedings.5 Even in criminal proceedings, as the majority recognizes, the right to counsel can be waived expressly, by conduct, or through “extremely dilatory conduct.” City of Tacoma v. Bishop, 82 Wn. App. 850, 859, 920 P.2d 214 (1996).
Generally, the right to counsel does not allow a party to “ ‘delay a trial either deliberately or inadvertently because he has made little effort to engage an attorney.’ ” Bishop, 82 *340Wn. App. at 856 (quoting State v. Johnson, 33 Wn. App. 15, 22, 651 P.2d 247 (1982), review denied, 99 Wn.2d 1001 (1983)). Here, although C.E. did not expressly waive his right to counsel at the termination hearing, he effectively waived his right to counsel by his extremely dilatory conduct. For this reason, the trial court did not err in denying C.E.’s last-minute request for still another attorney, and its concomitant further delay of the proceedings.
A. Pattern of Delay
C.E. continually engaged in a pattern of dilatory conduct that delayed the statutorily-designated judicial proceedings to place his children in a safe and permanent home, contrary to the legislative mandate that such proceedings be “speedy.” RCW 13.34.020. Over the course of multiple dependency and termination hearings, the trial court appointed C.E. four different attorneys, who represented him seriatim.
C.E.’s inability to work with counsel and his repeated requests for new counsel on the scheduled hearing day had unduly delayed the previous dependency proceedings. His dilatory tactics were so egregious that after C.E. terminated his third attorney, the trial court commissioner declared that he would not appoint C.E. another attorney. Consequently, C.E. did not request a fourth attorney, and he represented himself at several dependency hearings in 2000, the prelude to parental termination.
After the State commenced proceedings to terminate C.E.’s and his wife’s parental rights, they both appeared and requested counsel on the day that the termination hearing was scheduled to begin. The State informed the trial court that the dependency commissioner had denied appointment of additional counsel to C.E. because C.E. had repeatedly used requests for new counsel to delay the proceedings. Noting that the commissioner’s ruling applied solely to the dependency proceedings, the trial court appointed attorneys for both parents and reluctantly post*341poned the parental termination hearing for 10 weeks to allow new counsel time to prepare.
But 10 weeks later, on the day of the rescheduled termination hearing, C.E. again appeared with counsel, who informed the court of his need to withdraw immediately. By failing to attend a previously scheduled hearing on his new attorneys motion to withdraw,6 C.E. had deliberately delayed resolution of the need for substitute counsel and jeopardized timely adjudication of the previously delayed parental termination petition.
Ruling that there was a “potential conflict” for C.E.’s current attorney, the trial court apparently knew the reason for C.E.’s new counsel’s request to withdraw. The trial court further noted that (1) “at least one” of C.E.’s former attorneys also had withdrawn due to “conflict or potential conflict”; (2) this “situation” had led to the commissioner’s previous ruling that “no new counsel would be appointed in the dependency proceeding”; and (3) C.E. had a part in creating the necessity for counsel’s sudden withdrawal. Report of Proceedings (RP) (May 31, 2001) at 12. I would hold that these reasons for the trial court’s denial of C.E.’s untimely request for new counsel constituted “extremely dilatory conduct” and, therefore, waiver of counsel by C.E.7 Bishop, 82 Wn. App. at 856, 859.
B. Awareness of Risk of Proceeding Pro Se
The majority cites Bishop for the proposition that even where a parent waives the right to counsel by extremely *342dilatory conduct, the record must show that the court warned C.E. of the consequences of failure to reform his conduct. I read Bishop as requiring such a warning only when waiver of counsel is express, not when waiver occurs as a result of the requesting party’s conduct, especially extreme dilatory conduct.8
Nevertheless, the record shows that C.E. was sufficiently aware of his conduct and the consequences of proceeding without counsel; thus, I address this point. First, C.E. had been previously warned during the dependency proceedings that if he again requested new appointed counsel, the commissioner would deny the request; and this is exactly what had happened. From this past experience, C.E. knew about and had encountered the “risks of self-representation,” as a result of his repeated seeking of substitute counsel on several occasions during the related dependency proceedings.
Second, on the day of the originally scheduled termination hearing, C.E. was obviously aware that he would have to proceed pro se again unless he obtained new appointed counsel. Thus, he requested, and was granted, appointment of counsel for the termination hearing.
His subsequent dilatory conduct, however, as described below, was abusive toward the legislatively prescribed parental termination process, which the trial court was mandated to pursue “speed[il]y.”9 RCW 13.34.020.
C. Untimely Request for New Counsel
The trial court reluctantly appointed C.E. an attorney on the day that the termination proceeding was to begin and, in so doing, granted a 10-week continuance so that counsel *343could prepare. But as he had done with his three previous dependency attorneys, C.E. then thwarted both new counsel’s representation and his opportunity timely to request still another new attorney.
Knowing that his new (fourth) attorney had filed a motion to withdraw, C.E. was to appear in court with that attorney a week before the termination hearing to resolve this motion. But C.E. failed to appear at the hearing, thus disabling the court’s ability to resolve the issue of his representation in a timely fashion. Instead, as was his pattern of conduct, C.E. waited until the day of the already-delayed termination hearing to request substitute counsel. This time, however, the trial court exercised its discretion to proceed with the termination as scheduled.
A parent has a right to a meaningful opportunity to be heard at a hearing to terminate parental rights. But that right is not self-executing. A parent must take reasonable and timely steps to exercise the right to be heard. Here, Robert Mattson failed to timely exercise his right to be heard in the termination hearing.
In re Dependency of M.S., 98 Wn. App. 91, 92, 988 P.2d 488 (1999). Similarly, a parent must take timely steps to exercise his right to counsel. I would hold that C.E. failed to take timely steps to assure his right to counsel at the rescheduled termination hearing.10
I see no abuse of discretion in the trial court’s refusing to appoint C.E. a fifth attorney under these circumstances. C.E. engaged in a series of previous dilatory actions: (1) creating conflicts with his successive attorneys that in*344duced them to request withdrawal; (2) failing to appear at the hearing specially set to consider counsel’s request for withdrawal at least a week before the termination hearing; and (3) once again, asking for appointment of new counsel at the last minute on the day of the rescheduled termination hearing — thereby attempting to delay the termination hearing a second time and to thwart the trial court’s ability to act in accordance with its statutory mandate for “speedy resolution” of parental termination in order to provide the children a safe, permanent home. RCW 13.34.020. See Bishop, 82 Wn. App. at 858-59. I would affirm the trial court’s carefully considered exercise of control over its courtroom and the termination proceedings entrusted to it for speedy resolution.
III. Lack of Prejudice
Moreover, C.E. has not shown that proceeding without his own attorney prejudiced him at the termination hearing. As in M.S., the risk of error here was minimal. C.E.’s wife was represented by counsel at the same proceeding, and the parental deficiencies were common to both of them — failure to comply with court-ordered services and failure to provide negative urinalysis samples.
Although C.E. asserts multiple errors on appeal, he does not show how the outcome of the termination hearing below would have been different had he had his own independent counsel. Moreover, C.E. has not shown that any of the Lassiter factors apply here: There is no claim that criminal charges could emerge from the termination hearing, no claim that C.E. was unable to interview expert State witnesses, and no claim of any “specially troublesome points of law, either procedural or substantive,” suggesting that counsel was necessary, especially in light of the presence of cocounsel for C.E.’s wife. Lassiter v. Dep’t of Soc. Servs., 452 U.S. 18, 32-33, 101 S. Ct. 2153, 68 L. Ed. 2d 640 (1981).
On this record, we cannot say that, had the trial court appointed a fifth attorney for C.E., the termination hearing *345would have proceeded to resolution in a timely fashion. He had already used a last-minute request for counsel to delay the termination proceedings for two and one-half months. Moreover, had the trial court appointed a new attorney and delayed the proceeding again, C.E.’s past conduct suggests that some conflict with new counsel likely would have arisen and the cycle repeated, with no movement toward final resolution of the parental termination action and his children’s future. “ ‘[A] child’s right to a stable home cannot be put on hold interminably’ ” because of dilatory action by the parent. A.G., 93 Wn. App. at 280 (quoting In re Dependency of C.R.B., 62 Wn. App. 608, 616, 814 P.2d 1197 (1991)).
IV. Rights of Children
Although parental rights are fundamental, they are not the only rights at stake in a termination action: The children also have rights, and the State has a vital interest in protecting their welfare. The children have a right to speedy establishment of a stable and permanent home where parental action or inaction seriously conflicts with their physical or mental health. M.S., 98 Wn. App. at 95 n.7; RCW 13.34.020.11 See also In re Welfare of Sumey, 94 Wn.2d 757, 762-63, 621 P.2d 108 (1980).
Parental terminations are complex decisions for courts; they involve balancing competing basic interests. C.E.’s children have been waiting in limbo since 1997 for a parental termination decision to open the door to a permanent home. I would defer to the trial court, who observed C.E.’s conduct and demeanor, weighed the competing interests before it, and whose duty it was to carry out the legislative mandate to protect the children, as well as C.E.’s rights. RCW 13.34.020.
I would hold that the trial court did not abuse its discretion in proceeding with the termination hearing with*346out appointing C.E. yet another attorney, which would have necessitated yet another continuance and further delay. I would affirm the trial court’s termination of C.E.’s parental rights12 and allow the children a chance to pursue their lives now, rather than force them to endure more time in limbo awaiting a new termination proceeding in the trial court and another potential appeal.

 See, e.g., majority at 334 (“If a defendant engages in dilatory tactics or hinders a proceeding, a court may find that the defendant waived his right to counsel by conduct.” (emphasis added)).


 C.E. had agreed to be present for a hearing on his counsel’s motion to withdraw, set to be heard at least a week before the rescheduled termination hearing date. But because C.E. did not appear at that hearing, the commissioner could not rule on counsel’s motion to withdraw; consequently, C.E.’s failure to appear caused counsel’s motion to withdraw to be heard on the date of the termination hearing, which had already been continued as a result of his previous request for new counsel 10 weeks earlier.


 If the trial court had appointed a new attorney, the termination hearing would have had to have been postponed yet again, thereby allowing C.E. to control and to delay further the action’s progress, which C.E. had already delayed by two and one-half months.


 “Forfeiture [of the right to counsel] can result even though the defendant was not warned about the consequences of his actions or the risks of self-representation, and because of its harsh results requires extremely dilatory conduct.” Bishop, 82 Wn. App. at 859 (citing United States v. Goldberg, 67 F.3d 1092,1100, 1101 (3d Cir. 1995)).


 Although the majority recognizes that such abuse can constitute forfeiture of right to counsel, I disagree that C.E. did not commit such abuse here.


 Although Washington has not specifically addressed whether the untimeliness of a request for counsel can function as a waiver of the right under ROW 13.34.090, other courts have held that delaying a request for counsel waives this right in parental termination proceedings. See, e.g., In re Interest of B_M_P_, 704 S.W.2d 237, 249 (Mo. Ct. App. 1986) (“appellant has no excuse for neglecting to timely inform the trial court that he desired to be represented by appointed counsel, and he should not now benefit from his neglect by being awarded a second opportunity to litigate the termination issues”). C.E.’s failure to exercise his right to counsel in a timely fashion, especially in light of repeated, past, similar dilatory behavior and his prior experience with representing himself in the related dependency proceedings, constituted waiver of his right to appointment of new counsel. See M.S., 98 Wn. App. at 92.


 RCW 13.34.020 provides: “The right of a child to basic nurturing includes the right to a safe, stable, and permanent home and a speedy resolution of any proceeding under this chapter.”


 The mother’s parental rights have already been terminated.